Citation Nr: 0937814	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-39 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar and loss 
of a tooth.

2.  Entitlement to service connection for a mental disorder, 
to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  The case also 
comes before the Board from an April 2006 rating decision in 
which the RO denied entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar and loss 
of a tooth.  In October 2008, the Veteran testified at a 
Travel Board hearing at the RO, before the undersigned 
Veterans Law Judge.  In February 2009, the Board remanded 
this matter to the RO via the Appeals Management Center (AMC) 
for further evidentiary development.

The issue of entitlement to service connection for PTSD is 
herein REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action is required.


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the Veteran has an additional 
disability which was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA, including in prescribing the 
medication Terazosin (Hytrin); or that the Veteran has an 
additional disability which was the result of an event not 
reasonably foreseeable occurring as a result of or by virtue 
of VA hospital care, medical or surgical treatment, or 
examination.

CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar and loss 
of tooth, claimed to have resulted from an incident in July 
2005 when the Veteran experienced a syncopal episode, have 
not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.154, 3.358, 3.361 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), (2009).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in February 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes that in November 2006 SOC 
the Veteran was advised of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).  Moreover, the Veteran has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and any presumption of error as to the first element of VCAA 
notice has been rebutted in this case.  See Shinseki v. 
Sanders, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the Veteran's VA and private treatment records, and obtained 
a VA examination and opinion in 2009.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Compensation under 38 U.S.C.A. § 1151 for
Residual Scar and Loss of Tooth

The Veteran contends he should be entitled to disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
residual scar and loss of a tooth, which resulted from an 
incident in July 2005 when he experienced a syncopal 
(fainting) episode, reportedly after taking a medication, 
Terazosin (Hytrin), which he claims was negligently 
prescribed by a VA physician.


A.  Laws and Regulations

Under 38 U.S.C.A. § 1151, disability compensation shall be 
awarded for a "qualifying additional disability" in the 
same manner as if the additional disability were service 
connected.  The additional disability qualifies for 
compensation if the disability is not the result of the 
Veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
provided under the laws administered by VA.  In order to 
constitute a qualifying additional disability, the proximate 
cause of the additional disability must have been 
(1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or 
(2) an event not reasonably foreseeable.  These provisions of 
law apply to claims received by VA on or after October 1, 
1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence 
must show that the treatment resulted in the veteran's 
additional disability.  Merely showing that a veteran 
received care, treatment, or examination and that the veteran 
has an additional disability or died does not establish 
cause.  Disability that is due to the continuance or natural 
progress of the disease is not due to VA treatment unless 
VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
a veteran's additional disability, it must be shown that the 
medical treatment caused the additional disability, and that 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or that VA 
furnished the medical treatment without the veteran's 
informed consent.  Whether the proximate cause of a veteran's 
additional disability or death was an event not reasonable 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  38 
C.F.R. § 3.361(d).


The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 
(1996) (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination).  However, as noted above, the current 
version of 38 U.S.C.A. § 1151 requires that, for claims filed 
on or after October 1, 1997, the claimed additional 
disability must have been "caused by" VA hospital care, 
medical or surgical treatment, or examination, and further 
adds a "proximate cause" requirement that the claimed 
additional disability be caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing the medical or surgical 
treatment, or that the proximate cause of additional 
disability be an event which was not reasonably foreseeable.

In this case, the Veteran filed his claim seeking benefits 
under 38 U.S.C.A. § 1151 in 2005.  Therefore, under the 
statute and the new regulation, his claim must be adjudicated 
under the current version of section 1151.  That is, even if 
there is an additional disability which is the result of VA 
care, the applicable legal standard precludes compensation if 
the evidence does not establish negligence or other fault on 
the part of VA, or of an event not reasonably foreseeable.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection (or for 
benefits pursuant to 38 U.S.C.A. § 1151) by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

B.  Factual Background 

Private treatment records from Susquehanna Counseling showed 
that the Veteran was treated from July 2001 through at least 
August 2005 for various psychiatric diagnoses.  A CVS 
pharmacy printout of medications for the Veteran showed that 
a prescription for Alprazolam was filled in July 2004, and a 
prescription for Lorazepam was filled in June 2004 and in 
July 2005.  

On an April 2005 Vet Center "Veteran Information Form", it 
was noted that the Veteran had started taking Lorazepam in 
2002 for anxiety and Xanax in 2003 for sleep.  There was a 
notation that Lorazepam had been prescribed by Dr. Russo with 
Susquehanna Counseling.  

On an April 25, 2005, VA treatment record, there was a 
notation showing that the Veteran declined information about 
his current medications.  On May 31, 2005, a VA psychologist 
noted that he was taking Ativan and Xanax as prescribed by a 
community (i.e., non-VA) psychiatrist.  On June 22, 2005, a 
primary care physician (PCP) indicated that he had reported 
for follow-up for multiple medical concerns.  The assessments 
included benign prostatic hypertrophy with prostate nodule, 
rule out cancer, and a urology consult was planned.  The plan 
was also for a trial of Hytrin, 1 mg, qhs, x3 days and then 
increase to 2 mg qhs.  It was noted that Hytrin "may" cause 
lightheadness, and the Veteran was to "be careful when 
changing positions, when going to a standing position when 
lying or sitting".  There was a notation of "[f]urther 
management pending Urology" and he was to call if he had not 
seen Urology or had not noticed any significant improvement 
in his urine flow or other urinary symptoms with Hytrin.  
There was also a notation of anxiety/depression, and the 
Veteran was offered medication, but declined, and reported he 
had an evaluation at Camp Hill and a PTSD evaluation was to 
be included in that.

On a July 11, 2005, VA record, there was a notation that the 
Veteran called and wished to speak with his primary physician 
about reservations he was having about taking the medications 
prescribed, and he was advised that his PCP would call him 
but a date and time could not be promised.  The Veteran 
verbalized his understanding of this.  In a July 14, 2005, 
treatment record, a VA nurse practitioner consulted with the 
Veteran over the phone for a questionable prostate nodule.  
The Veteran reported some mild complaints of irritative or 
obstructive urinary symptoms.  The plan of starting on 
Terazosin to help alleviate some of the bph symptoms was 
discussed.

Private treatment records from York Hospital show that the 
Veteran was treated in the emergency room July16, 2005, for a 
lip laceration and loose front tooth, after experiencing a 
syncopal episode.  He arrived alone, and at that time he 
reported he had fainted while going to the bathroom, and that 
he had recently started a new medication which caused 
dizziness.  On a consultation report, it was noted that the 
Veteran had experienced a side effect of a new medication 
started by his VA doctor, and he had passed out and struck 
his upper lip.

VA treatment records show that on July 18, 2005, the Veteran 
spoke with his primary care physician on the telephone.  The 
Veteran reported that he had taken Terazosin for the first 
time on the evening of July 15th, and when he awoke early on 
July 16th, after using the bathroom, he had passed out, 
struck his head, and knocked some teeth out.  The Veteran 
reported he had spoken to the nurse practitioner in urology, 
after leaving a message for his primary care physician, and 
that after his discussion with her about Terazosin made him 
feel more comfortable about using it, which is why he went 
ahead and tried it.  His PCP apologized for not calling back 
sooner, but indicated he had been out of the office for two 
weeks, and when he returned was flooded with requests, and 
had nurses and other staff assist him to see whether 
questions phoned in could be answered by them.  The Veteran 
acknowledged being informed on July 11, 2005, of the delay in 
his PCP's response to his phone call.  The Veteran indicated 
he did not want to use Terazosin anymore, and had not taken 
it again since the first dose.  

On August 9, 2005, the Veteran's VA psychologist noted that 
the Veteran believed he had passed out in July 2005 because 
he had taken Xanax, Ativan, and Hytrin together that night.  
The psychologist noted that these anti-anxiety agents were 
prescribed by community physicians, and were not listed in 
the Veteran's current active list of medications.  On an 
August 24, 2005, treatment record, it was noted that the 
Veteran reported he was no longer on Terazosin, and said he 
had suffered a syncopal episode in July 2005 after getting up 
at night to urinate.  He reported he fell, struck his mouth, 
lost his right front tooth, and had a loose left front 
incisor.  In a September 2005 dental summary, it was noted 
that the Veteran reported that, because of medication he 
took, he lost consciousness and fell and fractured tooth 7.  
The VA dentist indicated that tooth 7 was broke at the 
gingiva and was severely decayed before fracture, and that 
tooth 10 was also mobile due to chronic periodontitis and 
resultant bone less.  Neither tooth was symptomatic, and 
there was a residual scar of the mucosa of the upper anterior 
lip.  In a November 2005 treatment record, the Veteran's 
allergies were noted to include Terazosin.  

On a VA opinion report dated in April 2009, the physician 
opined that the Veteran's syncopal event in July 2005, which 
resulted in an upper lip laceration and a loose front tooth, 
was not the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, in prescribing the medication Terazosin 
(Hytrin).  The physician indicated that, though this could be 
a side effect of the medication of Terazosin (Hytrin), the 
Veteran had been appropriately counseled regarding such a 
possible side effect, and the probability of such an 
occurrence would be quite low (3 to 4%).  The VA physician 
noted a February 2006 treatment record which documented the 
event as a possible post-micturition syncope.  The physician 
opined, based upon review of the claims file and electronic 
record, that the more likely cause of the Veteran's syncope 
would be attributed to the inappropriate combination of the 
anti-anxiety medications which he was taking at that time, 
combining both Ativan and Xanax. 

The physician further indicated that the anti-anxiety 
medications had been obtained through community providers, 
and that VA providers had not been informed or privy to this 
information at the time of the event.  The physician opined 
that the Veteran's fall was not caused by, or a result of, 
therapy with Terazosin (Hytrin), and that appropriate counsel 
had been rendered regarding any potential side effects.  The 
physician commented that there had been no failure to 
exercise the degree of care which would be expected of a 
reasonable healthcare provider in the same or similar 
circumstances, and that the syncopal episode of July 2005 had 
not been reasonably foreseeable to the VA providers because 
they had not been privy to information that the medications 
of Xanax and Ativan had been prescribed via outside 
providers.  The physician concluded that in this case, the 
Veteran's fall would be attributed to the inappropriate 
combination of two anti-anxiety medications, Xanax and 
Ativan, both benzodiazepines being used inappropriately 
together at the same time, and that this was a case of misuse 
of benzodiazepines.  

C.  Analysis

In this case, the Veteran contends that he was seen by his VA 
primary care physician, in June 2005, and that at that time 
his primary care physician prescribed a medication, Terazosin 
(Hytrin).  The Veteran claims that once he received the 
medication in the mail, he had reservations about taking the 
medication due to possible side effects, his rapid uptake of 
medications, and the possible interactions with his other 
medications.  He reportedly called his VA PCP on several 
occasions and left messages, but did not receive a call back.  
He said he spoke with a VA nurse practitioner who, after 
hearing his concerns, told him to go ahead and take the 
Terazosin.  He claims he then decided to take the medication 
at bedtime on July 15, 2005, and that sometime the next 
morning he got out of bed to use the bathroom and "blacked 
out" or "passed out", causing him to fall and cut his lip 
and knock a tooth loose.  

The Board finds that the preponderance of the evidence of 
record is contrary to the Veteran's claim that his VA primary 
care physician negligently prescribed Terazosin.  On June 22, 
2005, the PCP prescribed Hytrin (Terazosin) and advised that 
the Veteran was to "be careful when changing positions, when 
going to a standing position when lying or sitting".  
Moreover, a July 16, 2005, York Hospital record shows that 
the Veteran was treated in the emergency room after 
experiencing a syncopal episode, and he reported he had 
fainted while going to the bathroom and had recently started 
a new medication which caused dizziness.  On a consultation 
report, it was noted that the Veteran had experienced a side 
effect of a new medication started by his VA doctor, and he 
had passed out and struck his upper lip.  Thus, it is clear 
that the Veteran was advised of the side effects of the new 

Terazosin (Hytrin) medication before he had the fall which 
led to this appeal, and, therefore, his syncopal episode was 
a reasonably foreseeable event, based upon the information 
available to the VA doctors at the time it was prescribed.  

With regard to the other medications he was taking at the 
time he took Terazosin, the Board notes that private 
treatment records show Ativan and Xanax had been prescribed 
for the Veteran by private physicians prior to the July 2004 
syncopal episode.  On an April 25, 2005, VA treatment record, 
however, there was a notation showing that he declined 
information about his current medications.  On May 31, 2005, 
a VA psychologist noted that the Veteran was taking Ativan 
and Xanax as prescribed by a community (i.e., non-VA) 
psychiatrist.  On June 22, 2005, a primary care physician 
prescribed Hytrin for his urinary symptoms, and offered 
medication for his anxiety and depression, but the Veteran 
declined.  On August 9, 2005, the Veteran's VA psychologist 
noted that the Veteran believed he had passed out in July 
2005 because he had taken Xanax, Ativan, and Hytrin together 
that night.  The psychologist noted that these anti-anxiety 
agents were prescribed by community physicians, and were not 
listed in the Veteran's current active list of medications.  
The Board notes that it is unclear whether, or to what 
extent, VA was aware of the other medications (Ativan and 
Xanax) the Veteran was taking at the time he was prescribed 
Hytrin.  It appears that he was not initially forthcoming 
with this information, and, while he eventually reported this 
to his VA psychologist, there is no indication that he 
advised his VA PCP of the other medications.  

In order to address the medical issues in this matter, an 
opinion was procured from a VA physician, who reviewed the 
entire claims file.  In the VA opinion report dated in April 
2009, the physician opined that the Veteran's syncopal event 
in July 2005, which resulted in an upper lip laceration and a 
loose front tooth, was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, in prescribing 
the medication Terazosin (Hytrin).  The physician indicated 
that, although this could be a side effect of the medication 
of Terazosin (Hytrin), the Veteran had been appropriately 
counseled regarding such a possible side effect, and the 
probability of such an occurrence was be quite low (3 to 4%).  
The physician opined, based upon review of the claims file 
and electronic record, that the more likely cause of the 
Veteran's syncope was the inappropriate combination of the 
anti-anxiety medications which he took at that time, 
combining Ativan and Xanax.  The physician indicated that the 
anti-anxiety medications had been obtained by the Veteran 
through community providers, and that VA providers had not 
been advised of those other medications at the time of his 
injury.  The physician opined that the Veteran's fall was not 
caused by, or a result of, therapy with Terazosin (Hytrin), 
and that appropriate caution and warning had been rendered 
regarding any risk and potential side effects.  The physician 
found that there had been no failure to exercise the degree 
of care that would be expected of a reasonable healthcare 
provider in the same or similar circumstances.  

The Board acknowledges that the VA physician's opinion in 
April 2009 is not totally clear, but the gist of the opinion 
is that after reviewing the record, the VA physician 
essentially found no fault on VA's part in prescribing 
Terazosin for the Veteran and advising that he take such 
medication.  The Board also notes that in the April 2009 
opinion, at first, the VA physician indicated that could the 
Veteran's syncopal episode could be a side effect of the 
medication of Terazosin (Hytrin), but that he was 
appropriately counseled regarding such a possible side 
effect.  The VA physician further opined that the syncopal 
episode in July 2005 was not reasonably foreseeable, given 
that VA providers had not been made aware that Xanax and 
Ativan had been prescribed via outside providers, but instead 
were only aware of the VA prescriptions.  The Board notes 
that this part of the opinion is based on the VA physician's 
opinion that the Veteran's syncopal episode was caused by the 
combination of Xanax and Ativan, rather than caused by 
Terazosin alone or the combination of Xanax, Ativan, and 
Terazosin.  In that regard, the Board notes that, as 
highlighted above, the VA physician did initially acknowledge 
that a syncopal episode could be a possible side effect of 
taking Terazosin (Hytrin), although the predicted probability 
of such an occurrence would be quite low.  Thus, to whatever 
extent the syncopal episode in July 2005 was not reasonably 
foreseeable, that lack of foreseeability was caused by the 
Veteran when he failed to keep his VA PCP and/or other VA 
providers apprised of the medications which he was obtaining 
outside the VA system and was taking with his VA-prescribed 
medicine.


The Board has carefully considered the statements and 
contentions of the Veteran, including his testimony in 
October 2008 before the undersigned, and finds that the 
weight of the evidence is contrary to those statements and 
contentions.  Where, as here, the Veteran's syncopal episode, 
which resulted in a cut lip and loss of tooth, is not shown 
by objective medical evidence to have been caused by the 
negligent or faulty prescription of Terazosin, there is in 
essence no objective support within the record for the 
Veteran's contentions.  Although the Veteran is certainly 
capable of describing the syncopal episode in July 2005 and 
the resulting disability, his statements cannot serve to 
address questions of causation between VA treatment and any 
claimed disabilities pursuant to the provisions of 38 
U.S.C.A. § 1151, because those are medical questions beyond 
the purview of lay knowledge.  See Espiritu, supra; cf. 
Jandreau, supra.  The considered opinions of a layperson 
cannot reasonably approach the probity of, much less 
outweigh, the informed medical judgment of the April 2009 VA 
examiner, as based on and supported by a medically informed 
review of the evidentiary record.  The Board therefore finds 
that in this case the objective medical evidence, and the 
April 2009 VA opinion based thereon, outweigh the opinions, 
though sincere, of the Veteran.  

Considering the record as a whole, the Board concludes that 
the competent and probative evidence preponderates against a 
finding that any additional disability resulting from the 
July 2005 syncopal episode was caused by any VA treatment or 
prescription of medication prior to July 2005.  Accordingly, 
the Board concludes that benefits under 38 U.S.C.A. § 1151 
for a syncopal episode in July 2005, reportedly based on a VA 
physician prescribing Terazosin for the Veteran's urinary 
symptoms, is not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361(d)(1).  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a residual scar and loss of a tooth 
is denied.

REMAND

The Veteran contends that he has PTSD due to several in-
service personal assaults which he reportedly suffered while 
on board the ammunition ship U.S.S. Pyro and while assigned 
to the U.S. Naval Receiving Unit Station at Subic Bay.

With regard to a diagnosis of PTSD, private treatment records 
appear to show that PTSD was first diagnosed in 2002.  In 
2005 the Veteran switched his care to VA facilities, and VA 
treatment records during that time noted a diagnosis of PTSD 
from his community treatment records.  VA treatment records 
show a diagnosis of chronic PTSD by a VA psychiatrist and a 
VA psychologist, both of whom began treating the Veteran in 
2005.  There are, however, other psychiatric diagnoses in the 
VA and private treatment records in the claims files, 
including generalized anxiety disorder, narcissistic 
personality disorder, and major depression.  Although it 
appears that on at least some occasions the examining 
physicians considered the Veteran's report of stressful in-
service events in rendering these diagnoses, the various 
diagnoses were not all considered in the adjudication and 
appeal.

The Board recognizes that the RO fully developed and 
adjudicated the claim which was filed by the Veteran, i.e., 
seeking service connection for PTSD.  Regrettably, however, 
we cannot go forward to a final decision on the appeal, in 
light of recent judicial caselaw.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that claims for service 
connection for PTSD must be considered to include claims for 
service connection for all psychiatric disabilities.  Clemons 
v. Shinseki, 23 Vet.App. 1 (2009) (scope of mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and other information of 
record).

Based on the diagnoses of generalized anxiety disorder and 
major depression in the Veteran's treatment records, the 
Board concludes that this matter must be remanded for 
consideration of this claim pursuant to the Clemons 
precedent.  Also, this issue has been recharacterized, on the 
first page of this decision.  We defer to the RO as to 
whether, on remand, a medical examination is required in 
order to reconcile the various diagnoses of record.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim in 
light of the holding in Clemons v. 
Shinseki, supra.

2. After the above action has been 
completed, the Veteran's claim should be 
readjudicated.  If, upon readjudication, 
the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided an SSOC.  An 
appropriate period of time for response 
should be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


